Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 1 of 29 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

PPS > >>> >>> >>> >> >>> >>> Pp >> >>> >>

 

 

 

 

 

=. t & |
DORA L. ADKINS, I- | aon WI
P.O. BOX 3825 | NOV 17 |
MERRIFIELD, VA 22116 CLERK, U.S. DISTRICT COURT
Plaintiff (pro Se), ALEXANDRIA, VIRGINIA
V. CIVILACTIONNO.: /; 29 0V 1499
STARBUCKS CORPORATION, AIT / 7CE

Registered Agent/Registered Office
100 Shockoe Slip F1 2

Richmond, VA, 23219 - 4100, USA
Defendant.

a
COMPLAINT

COMES NOW the Plaintiff, Dora L. Adkins, pro se, provides a
“Complaint,” against the Defendant, Starbucks Corporation. This Complaint
includes: Count #1: Intentional Infliction of Emotional Distress; and a Claim for
Punitive Damages as a Prima Facie Case Cause of Action, states as follows for:
Primary Claims of Food Contamination and/or Food Poisoning:

DIVERSITY JURISDICTION

This Court enjoys subject matter jurisdiction over this action under 28

U.S.C. §1332(a)(1) because the Plaintiff, Dora L. Adkins resides in the State of

Virginia; specifically, Fairfax County and Defendant’s Principal Office is located
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 2 of 29 PagelD# 2

in Seattle, WA which makes the two parties’ citizens of different states and the
amount in controversy exceeds $75,000. Specifically, Dora L. Adkins resides in
Fairfax County with a mailing address of P.O. Box 3825, Merrifield, VA 22116
and the Defendant, Starbucks Corporation’s Principal Office is located at 2401
Utah Ave S Ste 800, MS:S-LA1, Seattle, WA, 98134 - 1435, USA. (EXHIBIT #1:
See, Copy of Business Entity Details for Starbucks Corporation, Proof of
Diversity). The Diversity of citizenship between the Plaintiff, Dora L. Adkins and
the Defendant, Starbuck Corporation is completely different; as well as the amount
in controversy is for $350,000 Dollars and this Honorable Court holds jurisdiction
over the Complaint.

Plaintiff is asking for in Count I: Intentional Infliction of Emotional Distress
— Three Hundred Million Dollars and a Claim for Punitive Damages — Three
Hundred Million Dollars. The in-controversy amount for Punitive Damages is
$350,000. As a matter of law, Plaintiff established she has suffered an extreme &
debilitating injury of emotional distress damages that satisfy the $75,000 amount in
controversy limit. Virginia cap on punitive damages. ... Virginia statute § 8.01-38.1
places a cap of $350,000 on punitive damages courts may award to punish
wrongdoers. Plaintiff will use the Virginia cap on punitive damages to meet the

$75,000 requirement for the amount in controversy limit.
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 3 of 29 PagelD# 3

INTRODUCTION TO PRIMA FACIE CASE:

1. Plaintiff entered a Contract through and by the accommodations provided
by Starbucks Corporation owner and operator of the Starbucks located in Northern
Virginia; Woodbridge, VA; Richmond, VA. (EXHIBIT #3: See, Copies of
Contract Agreement Between Plaintiff, Dora L. Adkins and Defendant, Starbucks,
Dated, October 2020 through May 2020, in the form of Receipts for Plaintiff's
purchases of food and drink from Starbucks.

PRIMA FACIE CASE:
FACTS OF THE COMPLAINT:

1. PRIMARY CLAIMS OF FOOD CONTAMINATION AND/OR FOOD
POISONING: Plaintiff have been intentionally targeted for food poisoning by the
Defendant, Starbucks Corporation approximately 250-times. The Plaintiff have
been extremely and severely emotionally distressed; with severe & debilitating
physical pain suffered in Plaintiff's stomach that caused a severe of over
production of salvia resulting in nausea, violent vomiting, headache, and
debilitating stomach pain including itching and swelling inside the stomach.
(EMAILS #1; #2; #3; #4; #5; #6: See, Copies of Emails Sent to Self-Regarding
Food Poisoning and/or Food Contamination; Copy of Email Sent to Kevin
Johnson, CEO of the Starbucks (failed email attempt) and/or Letter Mailed to

Kevin Johnson, Copied and Pasted Below; Paragraph sent to the District Court on
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 4 of 29 PagelD# 4

September 14, 2020 Regarding being Food Poisoning and/or having Plaintiff's
food contaminated; Email sent to Three District Managers for Starbucks)))))).
VIA FAX (206-682-7570) AND U.S. MAIL

Dora Adkins

P.O. Box 3825
Merrifield, VA 22116
DoraAdkins7@aol.com

October 13, 2020

Kevin Johnson, CEO

Starbucks Coffee Company
2401 Utah Avenue South
Seattle, WA 98134-1436
206-447-1575
206-682-7570
@juniper.net
@starbucks.com
@microsoft.com

Dear Mr. Johnson:

This letter is regarding being allegedly food poisoned and/or having my food
contaminated at EVERY Starbucks Restaurants that I have purchased food and/or
drink over the past 2-years and perhaps even longer.

Next to my last visit at a Starbucks located in Reston, Virginia, I was extremely
hungry and ordered two Breakfast Sandwiches. The employee who took my order
was both working the register and completing the preparation of the customer’s
order without plastic gloves and/or the washing of her hands between the use of the
register and the oven. There was also another employee working directly at the
oven without plastic gloves. I stood nearby and did not go to the end to pick up my
order. The employee threw out two orders into the trash can that were pastries and
before placing my orders into the oven used his cell telephone. He placed his cell
telephone directly on the counter where the food is prepared and did not put the
cell telephone away before providing me the two separate orders of a Bacon,
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 5 of 29 PagelD# 5

Gouda & Egg Sandwich and a Sausage, Cheddar & Egg. I ate the two Breakfast
Sandwiches and had an extreme and debilitating stomachache afterward.

No sooner than I could walk to my vehicle parked nearby and drove away, the
employee who waited on me at Starbucks was outside smoking a cigarette and saw
me as I drove off.

The last visit was to a Starbucks located in Herndon, VA. It was pretty much the
same as my visit to the Starbuck located in Reston, VA. There was one employee
wearing plastic gloves handling both the customer’s order at the register and the
preparation at the oven but did not wash her hands and/or change her plastic
gloves. There was another employee cleaning up with a brush and handled and was
seen touching many surfaces; before I knew it, she had gone to the back and out of
my sight. When I became next in line, the two employees had switched positions
and that was when my breakfast sandwich allegedly became contaminated. I paid
with money and the employee who had been cleaning did not wash her hands after
the handling of the money I paid with and returned to handling of items. I again
had an extreme and debilitating stomachache after consuming the Bacon, Gouda &
Egg Sandwich and had to use foods to get rid of the food poisoning.

In a time before these two visits, a chemical got on my Sausage, Cheddar & Egg
Breakfast Sandwich and caused immediate severe vomiting and an extreme and
debilitating stomachache.

I can be best reached by my email address: DoraAdkins7@aol.com

Sincerely,

Dora Adkins

HR OE he ie ee AR fe ie AE He oe ee fe ae fe fe fe fe fe he fe Ae fe fe 29 2 He fe i 2 fe fe afe oft fe fe fe 2 24 2 of fe fe ae afe aie ate fe a 2 2 ok

CONFIDENTIAL EMAIL REGARDING FOOD POISONING AND/OR FOOD
CONTAMINATION

From: doraadkins7@aol.com
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 6 of 29 PagelD# 6

jemiller@starbucks.com <jemiller@starbucks.com>;
To: susander@starbucks.com <susander@starbucks.com>;
rlomax@starbucks.com <rlomax@starbucks.com>

Cc: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
Date: Sun, Nov 1, 2020 10:44 am

November 1, 2020
Dear Ms. Miller, Ms. Sanderson, & Mr. Lomax:

This confidential email is out of an emergency because allegedly the
food I purchased from EVERY Starbucks store is poisoned and/or contaminated.

I received Ms. Miller's business card on Friday, October 30, 2020 after I went into
a Starbucks store and the employee who prepared my Breakfast Sandwich
allegedly contaminated my Breakfast Sandwich with a cleaning rag that was being
used simultaneous as my Breakfast Sandwich was prepared. I had a severe
stomachache; headache; salvia thickening as in most of the purchases of food from
Starbucks. One similar instance; whereby, the employee for Starbucks cleaning
with a cleaning rag went directly to the preparation of my Breakfast Sandwich, I
reported the problem to the Store Manager for Starbucks.

Sincerely,

Dora Adkins

NOTE: I labeled this email confidential because I do not want to become a target
for the report.

Be he ois fe fe Oe oe aie ie fe fe fs ahs ft ae 2s oft fe fe fe of fe fe fe 2 29 2c fe 2 fe fe oie aie fe 2fe aoe ale fe oie ofc 2k 246 oie ofc ok abe fe ai ok ake oie ok ok ok ok ok
“On September 14, 2020, Plaintiff wrote the following in an unrelated

District Court pleading: “Plaintiff after allegedly eating at McDonald’s contracted
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 7 of 29 PagelD# 7

Rings Worms and in a separate incident after eating at Starbucks allegedly was
poisoned with a chemical placed on Plaintiffs Breakfast Sandwich. All Proof that
GOD is still intervening on Plaintiff's behalf.”

2. PRIMARY CLAIMS OF FOOD CONTAMINATION AND/OR FOOD
POISONING. Provided are the facts how GOD is directly involved with the
Plaintiff and has been in EVERY incident of food contamination and/or food
poisoning directed towards the Plaintiff: 1) Plaintiff through observation knows
EVERY detail of who the alleged Starbucks employees are and when the food
contamination and/or food poisoning occurred.

3. PRIMARY CLAIMS OF FOOD CONTAMINATION AND/OR FOOD
POISONING: The alleged Starbucks employees premeditated this crime because it
occurs on Plaintiff's EVERY visit. (EMAILS #1; #2; #3; #4; #5; #6: See, Copies of
Emails Sent to Self-Regarding Food Poisoning and/or Food Contamination).

4. PRIMARY CLAIMS OF FOOD CONTAMINATION AND/OR FOOD
POISONING: The Defendant, Starbucks conduct of food contamination and/or
food poisoning of the Plaintiff MUST cease. Plaintiff wants to live free of food
poisoning. (EMAILS #1; #2: #3; #4: #5; #6: See, Copies of Emails Sent to Self-
Regarding Food Poisoning and/or Food Contamination).

5. PRIMARY CLAIMS OF FOOD CONTAMINATION AND/OR FOOD
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 8 of 29 PagelD# 8

POISONING: The Coronavirus and other diseases are directly connected to the
issues Plaintiff raised in this Complaint. It is Plaintiff's belief most of these serious
issues will go away once Plaintiff prevail and begin GOD’S work. Plaintiff have
been food poisoned continuously, meaning EVERYDAY and/or EVERY MEAL.
It is not known to Plaintiff why Plaintiff has the ability through GOD to know

when Plaintiff is food poisoned.

a. The alleged Starbucks’ employees BEFORE the Coronavirus NEVER
wash his or her hands before the preparation of the customer’s order.

b. The alleged Starbucks’ employees BEFORE the Coronavirus handled
the customer’s personal cups and/or containers without washing his or
her hands before proceeding to the next’s customer.

c. The alleged Starbucks’ employees BEFORE the Coronavirus allow
for personal hygiene and the safety of food to be overlooked by
having several employees handling one’s order; thereby, the customer
cannot know when the safety problem occurred.

d. The alleged Starbucks’ employees BEFORE the Coronavirus were not
using and/or required to use plastic gloves for the Health and Safety of

its customers.
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 9 of 29 PagelD# 9

e. The alleged Starbucks’ employees AFTER the Coronavirus continued
to worsen severely with use of just the drive through windows for
pick-up, when the inside of the Starbucks Restaurant was closed.

f. The alleged Starbucks’ employees AFTER the Coronavirus continued
to worsen with use of just the drive through the window for pick-up
when money was used by the customer and the same employee
handled the food items purchased without washing his or her hands
and/or the change of plastic gloves.

g. The alleged Starbucks’ employees AFTER the Coronavirus continued
to worsen when the Starbuck opened the inside of its Restaurants
because the employee working the register is still preparing
customer’s food without washing of the hands.

h. The alleged Starbucks’ employees AFTER the Coronavirus continued
to use his or her cell telephone while handling the customer’s food
and drink.

i. The alleged Starbucks’ employees AFTER the Coronavirus continued
to go from cleaning and/or sweeping the floor to preparing the
customer’s food and drink before following Health and Sanitary

measures of washing his or her hands and placing on plastic gloves.
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 10 of 29 PagelD# 10

j. The alleged Starbucks’ employees AFTER the Coronavirus continued
to not use plastic gloves appropriately by disposing of the plastic
gloves after use and/or the inconsistence of not wearing plastic gloves
at all.

k. The alleged Starbucks’ employees AFTER the Coronavirus continued
to go from cleaning to preparing the customer’s food and drink before
following Health and Sanitary measures of washing his or her hands
first and then applying clean gloves. Placing clean gloves on dirty
hands is not following Health and Sanitary measures.

1. The alleged Starbucks’ employees AFTER the Coronavirus are not
properly wearing a Mask with some instances of not having the nose
completely covered.

6. PRIMARY CLAIMS OF FOOD CONTAMINATION AND/OR FOOD
POISONING: Provided are other facts how GOD is directly involved with the
Plaintiff and has been in EVERY incident of food contamination and/or food
poisoning directed towards the Plaintiff. Plaintiff cannot and will not file suit
against all the Restaurants; Grocery Stores and Hotels & Restaurants; and/or any
place selling and serving food and drink, but the changes are needed immediately.
For example, Plaintiff allegedly experienced food contamination and/or food

poisoning at Starbucks that was on the list of 282 cases and on March 3, 2020 the

10
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 11 of 29 PagelD# 11

Starbucks Corporation is just now identifying a major Health risk of allowing
customers to return to the counters of their stores with the customer’s used
container for re-fills of coffee. Plaintiff have fallen severely ill from consumption
from Starbucks several times from allegedly Health Violations practices that
caused food contamination and/or food poisoning to the Plaintiff by the Starbucks
Corporation. The fact that Plaintiff have died from food contamination and/or food
poisoning is poof through GOD’S DEVINE INTERVENTIONS that GOD is using
Plaintiff to bring about change as discussed in the case of Dora L. Adkins v.
Chipotle Mexican Grill of Colorado, LLC. GOD is disappointed that through and
by GOD’S guidance Plaintiff have not prevailed in any lawsuit to move forward

and to do GOD’S work. (EMAILS #1; #2; #3: #4; #5; #6: See, Copies of Emails

 

Sent to Self-Regarding Food Poisoning and/or Food Contamination).

7. PRIMARY CLAIMS OF FOOD CONTAMINATION AND/OR FOOD
POISONING: Plaintiff hold no degrees in restaurant and culinary management;
nor any degrees in Health and Medicine; nor studied any food safety laws; yet the
knowledge is clearly there in all three areas and many more. But the ability to
know and see the food contamination and/or food poisoning as it is unfolding rests
solely and completely with GOD. All the incidents of food poisoning and food
contamination cause Plaintiff to suffer severe fear of any food and/or drink

consumption and is causing a problem such as malnutrition.

11
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 12 of 29 PagelD# 12

COUNT #1: ELEMENTS FOR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS AND FACTS TO SUPPORT INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS:

ELEMENTS FOR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS:

e Extreme or outrageous conduct that
¢ Intentionally or recklessly causes
e Severe emotional distress (and possible also bodily harm)

FACTS TO SUPPORT THE ELEMENTS OF INTENTIONAL INFLICTION
OF EMOTIONAL DISTRESS:

Extreme and Outrageous Conduct:

8. Plaintiff realleges paragraphs | through 7 as though fully set forth
herein.

9. Defendant, Starbucks Corporation alleged behavior constitutes
extreme and outrageous conduct when it allegedly intentionally and recklessly
caused the following: Plaintiff have been intentionally targeted for food poisoning
by the Defendant, Starbucks Corporation over 250-times. The Plaintiff have been
extremely and severely emotionally distressed; physical harmed and/or injured
with a severe over production of salvia resulting in nausea, violent vomiting,
headache, and debilitating stomach pain including itching and swelling inside the
stomach which is affecting Plaintiff's main organs. Defendant, Starbucks
Corporation, alleged behavior constitutes extreme and outrageous conduct when it
allegedly intentionally and recklessly continued the deadly behavior BEFORE and

AFTER the Coronavirus Pandemic.

12
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 13 of 29 PagelD# 13

10. Defendant, Starbucks Corporation alleged behavior constitutes
extreme and outrageous conduct when allegedly Starbuck Corporation
discontinued the highly transmission of germs and disease of allowing its
employees handle used customer’s coffee cups and personal containers.

11. Defendant, Starbucks Corporation alleged behavior constitutes
extreme and outrageous conduct when allegedly Starbuck Corporation fail to
understand and follow the CDC guidelines as it relates to personal hygiene of its
employees which are passed on to its customers.

12. Defendant, Starbucks Corporation alleged behavior constitutes
extreme and outrageous conduct when allegedly Starbuck Corporation fail to
understand and follow the CDC guidelines as it relates to properly wearing Masks
to completely cover the nose and the mouth.

13. All of the elements for Intentional Infliction of Emotional Distress
were met by the facts in the Complaint when Defendant, Starbuck Corporation
through continuing contract for accommodations with the Plaintiff attempted
premeditated murder through and by food contamination and/or food poisoning of
the Plaintiff. The FACTS, PROOF AND EVIDENCE proves that the Intentional
Infliction of Emotional Distress was caused to the Plaintiff by the Defendant,
Starbucks Corporation.

“Liability has been found only where the conduct has been so outrageous in
character, and so extreme in degree, as to go beyond all possible bounds of

13
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 14 of 29 PagelD# 14

decency, and to be regarded as atrocious, and utterly intolerable in a
civilized community. Generally, the case is one in which the recitation of the
facts to an average member of the community would arouse his resentment
against the actor, and lead him to exclaim, "Outrageous!"”

Intent/Recklessness:

14. Plaintiff realleges paragraphs 1 through 7 as though fully set
forth herein.

In addition, to acting in an extreme an outrageous manner, Defendant, Starbucks
Corporation acted with intent or recklessness when it allegedly targeted the
Plaintiff for food contamination and/or food poisoning.

“Regarding the second element, Plaintiff established actual or proximate
causation or the requisite level of intentionality or recklessness.”

15. Defendant, Starbucks Corporation acted with intent or
recklessness because Starbucks Corporation intentionally targeted the Plaintiff for
food poisoning approximately 250-times and/or EVERY time Plaintiff is a
customer at ANY Starbucks. The list involving food poisoning and food
contamination at Starbucks was compiled in March of 2020 and/or 8-months ago
and since that time Plaintiff added Starbucks location whereby Plaintiff was
targeted for food poisoning and/or food contamination. Plaintiff also noted that
Plaintiff to prevent starvation, Plaintiff repeated her purchases at the same
Starbucks more than the one time listed below which proves the approximately
250-times:

1) STARBUCKS, Vienna, VA (CLOSED)

14
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 15 of 29 PagelD# 15

2) STARBUCKS, Vienna, VA (CLOSED)

3) STARBUCKS, Vienna, VA

4) STARBUCKS, Fairfax Oaks, VA

5) STARBUCKS, Fairlakes, Fairfax, VA

6) STARBUCKS, Fairlakes, Fairfax, VA

7) STARBUCKS, Vienna, VA

8) STARBUCKS, Vienna, VA

9) STARBUCKS, Oakton, VA

10) STARBUCKS, Fairfax, VA

11) STARBUCKS, Fairfax, VA

12) STARBUCKS, Fairfax, VA

13) STARBUCKS, Stafford, VA

14) STARBUCKS, Arlington, VA

15) STARBUCKS, Herndon, VA

16) STARBUCKS, Herndon, VA

17) STARBUCKS, Chantilly, VA

18) STARBUCKS, Arlington, VA

19) STARBUCKS, Alexandria, VA, Van Dorn

20) STARBUCKS, Alexandria, VA, Duke Street

21) STARBUCKS, Alexandria, VA, Route 1

22) STARBUCKS, Alexandria, VA

23) STARBUCKS, Alexandria, VA (Near Alexandria March Center
Hotel)

24) STARBUCKS, Falls Church, VA

25) STARBUCKS, Falls Church, VA (CLOSED)

26) STARBUCKS, Falls Church, VA

27) STARBUCKS, Falls Church, VA

28) STARBUCKS, Herndon, VA

29) STARBUCKS, Fredericksburg, VA

30) STARBUCKS, Arlington, VA

31) STARBUCKS, Annandale, VA

32) STARBUCKS, Tysons I, Vienna, VA

33) STARBUCKS, Tysons II, Vienna, VA

34) STARBUCKS, Reston, VA

35) STARBUCKS, Reston, VA

36) STARBUCKS, Reston, VA

37) STARBUCKS, Richmond, VA

15
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 16 of 29 PagelD# 16

38) STARBUCKS, Richmond, VA

39) STARBUCKS, Herndon, VA (CLOSED)

40) STARBUCKS, Alexandria, VA, Old Towne

41) STARBUCKS, Fairfax, VA (Nutley)

42) STARBUCKS located inside CROWNE PLAZA HOTEL, Herndon,
VA

43) STARBUCKS located inside WESTIN HOTEL, Arlington, VA
Ballston Commons

44) STARBUCKS located inside HARRIS TEETER, Falls Church, VA

45) STARBUCKS located inside SAFEWAY, Annandale, VA

46) STARBUCKS located inside SAFEWAY, Kingstown Alexandria, VA

47) STARBUCKS located inside SAFEWAY, Falls Church, VA

48) STARBUCKS located inside HILTON HOTEL, Old Towne
Alexandria, VA

49) STARBUCKS located inside WESTIN HOTEL, Alexandria, VA,
Carlyle

50) STARBUCKS located inside GIANT, Alexandria, VA Duke Street

51) STARBUCKS located inside GIANT, Fairfax, VA

52) STARBUCKS, Alexandria, VA, Kingstown

53) STARBUCKS, Alexandria, VA Carlyle (CLOSED)

54) STARBUCKS, Alexandria, VA Carlyle

55) STARBUCKS, Alexandria, VA (By Alexandria Circuit Court)

56) STARBUCKS, Alexandria, VA Bradlee Center

57) STARBUCKS located inside HYATT REGENCY HOTEL, Tysons
Comers I, Shopping Center, VA

58) STARBUCKS, Roselyn, VA

59) STARBUCKS, Fairfax, VA Campus, George Mason University

60) STARBUCKS, Georgetown University

61) STARBUCKS, Roselyn, VA

62) STARBUCKS, Merrifield, VA

63) STARBUCKS, Merrifield, VA (CLOSED)

64) STARBUCKS, Dunn Loring, Merrifield, VA

65) STARBUCKS, Dumfries, VA

66) STARBUCKS, Arlington, VA Baliston Commons

67) STARBUCKS, Arlington, VA

68) STARBUCKS, Arlington, VA Courthouse Arlington

69) STARBUCKS, McLean, VA

16
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 17 of 29 PagelD# 17

70) STARBUCKS, Glenn Allen, VA

16. Defendant, Starbucks Corporation acted with intent or recklessness
because NO customer and/or person wants to be targeted; especially, the Plaintiff.
(EMAILS #1; #2; #3; #4; #5; #6: See, Copies of Emails Sent to Self-Regarding
Food Poisoning and/or Food Contamination).

17. Defendant, Starbucks Corporation acted with intent or
recklessness because its Health and Sanitary measures have not changed BEFORE
and AFTER the Coronavirus Pandemic.

18. Defendant, Starbucks Corporation acted with intent or
recklessness because while food and drink has not been connected to the
Coronavirus Pandemic; Plaintiff have died from food poisoning and/or from
having her food contaminated. And, before it is asked Plaintiff relived through
GOD’S Devine Interventions.

19. Defendant, Starbucks Corporation acted with intent or recklessness
when it allegedly caused the Plaintiff to be in a helpless state of facing
malnutrition.

20. Defendant, Starbucks Corporation acted with intent or
recklessness because Starbucks Corporation allegedly caused Plaintiff to go
without food because of complete and total fear of dying of food poisoning.

21. Defendant, Starbucks Corporation acted with intent or recklessness

17
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 18 of 29 PagelD# 18

when it allegedly targeted the Plaintiff to bring about extreme physical and
emotional harm.
Severe Emotional Distress:

29. Plaintiff realleges paragraphs 1 through 7 as though fully set
forth herein.

30. Inthe Plaintiff's claim for Intentional Infliction, the Plaintiff's
Emotional Distress in response to extreme and outrageous behavior reached a
"severe" level. The Plaintiff can prove an injury that the Emotional Distress she
experienced reached a sufficient level of severity, which justifies an award for
Intentional Infliction against the Defendant, Starbucks Corporation.

31. Plaintiff did not realize the gravity of the injuries of the physical
and emotional distress because the actions are just unimaginable.

32. The intensity and duration of the emotional distress also
contribute to Plaintiff's severity, in that, she become bed-ridden and/or out of
commission when Plaintiff suffered the food contamination and food poisoning.

33. Defendant, Starbucks Corporation alleged “wrongdoer had
specific purpose of inflicting emotional distress or where he intended his specific
purpose of inflicting emotional distress would likely result,” because of the
following reasons: Plaintiff suffered the food contamination and food poisoning at

EVERY purchase of food and drink from Starbucks. (EMAILS #1; #2: #3; #4: #5;

18
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 19 of 29 PagelD# 19

#6: See, Copies of Emails Sent to Self-Regarding Food Poisoning and/or Food
Contamination and Email Sent to Three District Managers, EMAIL & REPLY #7;
#8:)).
“Defendant, Starbucks Corporation alleged conduct “goes beyond all
possible bounds of decency and is regarded as atrocious and utterly
intolerable in a civilized community.”
34. Defendant, Starbucks Corporation alleged “liability has been
found where the conduct has been so outrageous in character, and so extreme in
degree, as to go beyond all possible bounds of decency, and to be regarded as
atrocious, and utterly intolerable in a civilized society,” because of the following
reasons: Plaintiff wants to eat at any Starbucks without having her food
contaminated and/or poisoned that caused physical injuries and emotional injuries.
35. Defendant, Starbucks Corporation alleged “liability arises
only when the emotional distress is extreme, and only where the distress inflicted
is so severe that no reasonable person could be expected to endure it,” because
Plaintiff become totally and completely bedridden and unable to function and
lately in tears from fear of death from not eating and nourishing the body properly.
36. Inthe Plaintiff’s claim for Intentional Infliction, the Plaintiff’s

Emotional Distress in response to extreme and outrageous behavior reached a

"severe" level because Plaintiff no matter how many times food poisoned do not

19
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 20 of 29 PagelD# 20

understand the Defendant, Starbucks Corporation criminal actions against the

Plaintiff.

“As more fully described above specifically in the Emails sent to
Self, Defendant, Starbucks Corporation alleged actions and conduct
did directly and proximately cause severe emotional distress to
Plaintiff, and thereby constituted intentional infliction of emotional
distress.”

“Plaintiff has alleged facts supported by the Facts, Proof and
EVIDENCE give rise to a reasonable inference that Defendant,
Starbucks Corporation’s conduct sufficiently supports a theory of
IED.”

PUNITIVE DAMAGES CLAIM:

37. Plaintiff realleges paragraphs 1 through 7 as though fully set

forth herein.
38. Defendant, Starbucks Corporation misconduct or actual malice, or

such recklessness or negligence as to evince a conscious disregard of the rights of
Plaintiff when it targeted Plaintiff and further committed a crime when it targeted
Plaintiff's food and/or intake.
“As a direct and proximate result of the actions as described above,
Plaintiff sustained actual damages including over production of salvia
resulting in nausea, violent vomiting, headache, and debilitating
stomach pain including itching and swelling inside the stomach; and
repeatedly grievous mental and emotional suffering that the poisoning
could cause disease.”
39. The actions by the tortfeasors were malicious to the degree of
being criminal in such because Plaintiff did not pay to have her food contaminated

with poisoning. Plaintiff wants to order food of Plaintiff's choosing without the

20
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 21 of 29 PagelD# 21

worry of food poisoning and/or food contamination or having to watch EVERY
move made by the employee as direct evidence through Number 5(a-1) and/or for
8-months during the COVID-19 Pandemic. (EMAILS #1; #2: #3: #4; #5; #6: See,
Copies of Emails Sent to Self-Regarding Food Poisoning and/or Food
Contamination).
40. Defendant, Starbucks Corporation acted wantonly, oppressively

with its misconduct or actual malice or recklessness when the contract for
accommodations in the Defendant, Starbucks Corporation was breached to the
point of causing non-stop physical and emotional injuries. Plaintiff suffered an
enormous amount of extricating physical pain from over production of salvia
resulting in nausea, violent vomiting, headache, and debilitating stomach pain
including itching and swelling inside the stomach; and severe emotional pain to the
point of not functioning. (EXHIBIT #2: See, Copy of Letter Mailed to Kevin
Johnson, CEO EMAIL AND/OR LETTER: EMAIL #8; (EMAILS #1; #2; #3; #4;
#5: #6: See, Copies of Emails Sent to Self-Regarding Food Poisoning and/or Food
Contamination)).

41. Plaintiff reported the horrific crime of intentional targeting by
food poisoning and/or food contamination to Kevin Johnson, CEO on October 13,

2020, but was unable to send Mr. Johnson an email. (EMAIL #8: See, Copy of

21
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 22 of 29 PagelD# 22

Email and/or Letter Sent to Kevin Johnson, CEO of the Starbucks (failed email
attempt).

42. Plaintiff reported the horrific crime of intentional targeting by and
through food poisoning and/or food contamination to three District Managers by
Email and ONLY one of the three District Managers had the decency to send a
reply. (EMAIL #7: See, Copy of Email Sent to Three District Manager and the
Reply from one District Managers for Starbucks). Plaintiff also reported the
problem of injuries to three Managers located inside the Starbucks Restaurant;
twice at the Starbucks located off of Van Dorn, Alexandria, VA and another
incident to the Manager for the Starbucks, located in Vienna, VA across from
BB&T.

43. Starbucks horrific actions cause the Plaintiff to be without food to
purchase to consume and contribute to Plaintiff's malnutrition.

TO SELF REGARDING TRIP TO STARBUCKS LOCATED IN RESTON, VA ON SUNDAY, NOVEMBER 15, 2020

From: doraadkins7@aol.com

To: DoraAdkins7 @aol.com <DoraAdkins7 @aol.com>
Cc: DoraAdkins7 @aol.com <DoraAdkins7@aol.com>
Date: Sun, Nov 15, 2020 3:01 pm

EMAIL TO SELF REGARDING TRIP TO STARBUCKS LOCATED IN RESTON, VA ON SUNDAY,
NOVEMBER 15, 2020

November 15, 2020

| went into the Starbucks located in Reston, VA very hungry. The employee was handling something and
had just worked on the cash register. | had to request that the employee wash her hands after she had

22
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 23 of 29 PagelD# 23

taken my order for two Breakfast Sandwiches and provided a receipt to me. The employee was going
directly to the refrigerator to get the two breakfast sandwiches without washing her hands. The employee
did not appreciate being asked to wash her hands, so she left the right hand COMPLETELY WET with
water dripping off the right hand. | stated that | was not in a hurry and that | could wait for her to
completely dry her hands, and she did.

The employee then was going to the back of the kitchen to get a Sausage Breakfast Sandwich and |
IMMEDIATELY STATED | WOULD TAKE TWO GOUDA BREAKFAST SANDWICHES BECAUSE IT
HAS HAPPENED TOO OFTEN THAT ALLEGELY HER HANDS WOULD BECOME CONTAMINATED
WHEN SHE WENT TO THE BACK OF THE KITCHEN to allegedly retrieve a Sausage Breakfast
sandwich so | took two Gouda Breakfast Sandwiches.

The employee knows better because a couple came up while I was waiting on the sandwiches to
warm in the oven and the employee WASHED HER HANDS AFTER USING THE CASH REGISTER.

| thanked her and left the Starbucks store.

WHEN WILL IT STOP!!! WHY IS THERE A NEED TO HARM A CUSTOMER WHO CONTIBUTES TO
YOUR SALARY!!!

THIS INCIDENT AND OTHER INCIDENTS PROVIDES PROOF THAT ALLEGEDLY THE GMM, Mr.
Johnson nor the three District Managers have provided training to its Starbucks employees as it
relates to Food Safety for the HEALTH AND SAFETY OF ITS CUSTOMERS.

| DO KNOW TO NEVER ALLOW AN EMPLOYEE TO LEAVE MY EYESIGHT TO RETRIEVE
ANYTHING FROM THE KITCHEN.

Sincerely,

Dora Adkins

2h 9h fe ake ake ae fe a oe ake fe oft fe os fs oe fe oe aie ae 2K ofc oe He oe ee 2h fe ie 29th 26 he 2s 2h he 2K fe oe 2c he oft fe oie af 2k 2 oe ie ok

The alleged facts contained in the Complaint are punitive in EVERY sense
of the word because Plaintiff have reported the SERIOUS problem to
approximately six different managers and to the CEO, Kevin Johnson for
Starbucks.

WHEREFORE, this Plaintiff claims SIX-HUNDRED MILLION
DOLLARS and whatever else this Honorable Court deems appropriate.

Respectfully Yours,

23
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 24 of 29 PagelD# 24
Dora L. Adkins, pro se

ADDENDUM

COMPENSATORY DAMAGES:

1. “In accord with the foregoings, Plaintiff claim damages against Defendant as

follows:”
A. Compensatory Damages: TOTAL = Approximately $5,000 for Food and
Drink Purchased (NOT INCLUDED):
(i) “Cost for Medicine for Food Poisoning — Approximately $50.00
Note: The Plaintiff reserves the right to amend the compensatory (which was not
added in) and the amounts for Intentional Infliction of Emotional Distress as a
Prima Facie Case.

B. DAMAGES: SIX-HUNDRED MILLION DOLLARS for: Count 1:
Intentional Infliction of Emotional Distress and Claim I: Punitive Damages.
Damages - means the amount of compensation the Plaintiff is seeking in Count I:
Intentional Infliction of Emotional Distress; and Claim I: Punitive Damages as a
Prima Facie Case.

JURY DEMANDED

2. Trial by jury is demanded.
WHEREFORE, Plaintiff demands judgment against the defendant, in the

TOTAL amount of SIX-HUNDRED MILLION DOLLARS Intentional Infliction

of Emotional Distress — $300-MILLION; and Claim I: Punitive Damages - $300-

24
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 25 of 29 PagelD# 25

MILLION as a Prima Facie Case and/or whatever else the Court deem
appropriate.

Respectfully Yours,

we LY thins

Dora L. Adkins, pro se

Dora L. Adkins

P.O. Box 3825

Merrifield, Virginia 22116
DoraAdkins7@aol.com
No Telephone

Note: There is no way to contact the Plaintiff; except, by U.S. Mail to the above
address because there is no working telephone number(s) to provide.

CERTIFICATE OF SERVICE:
I certify that on November 17, 2020, I filed a “Complaint” along with the

listed Exhibits and Emails against the Defendant, Starbucks Corporation.

ADDRESS OF DEFENDANT:
STARBUCKS CORPORATION,
Registered Agent/Registered Office
100 Shockoe Slip Fl 2

Richmond, VA, 23219 - 4100, USA

PRINCIPLE OFFICE:

2401 Utah Avenue South
Seattle, WA 98134-1436
206-447-1575

25
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 26 of 29 PagelD# 26

206 682-7570

PHYSICAL ADDRESS: (last two Starbucks Stores mentioned in the pleadings of
this Complaint)

Starbucks Store #7631

2407 Centerville Rd. Ste. B

Centerville, VA

(571) 643-0240

Starbucks Store #7703
11610 Plaza America Dr.
Reston, VA

(703) 481-3485

Respectfully Yours,

eee

Dora L. Adkins, pro se

EXHIBITS:

EXHIBIT #1: Copy of Business Entity Details for Starbucks Corporation, Proof
of Diversity

EXHIBIT #2: Copy of Letter (in the form of an Email) Mailed to Kevin Johnson,
CEO

EXHIBIT #3: Copies of Contract Agreement Between Plaintiff, Dora L. Adkins,

and Starbucks, Dated, October 2020 through October 2018, in the form of Receipts
for Plaintiff’s Purchases for Accommodations

26
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 27 of 29 PagelD# 27

EXHIBIT #4: Copy of Business Cards from Starbucks including the Three
District Managers for Starbucks

EMAILS:

EMAIL #1: EMAIL TO SELF REGARDING TRIP TO STARBUCKS
LOCATED IN RESTON, VA ON SUNDAY, NOVEMBER 15, 2020
Sun, Nov 15, 2020 3:01 pm

EMAIL #2: EMAIL TO SELF REGARDING MY TRIP TO STARBUCKS
LOCATED IN HERNDON, VA IN THE SHOPPING CENTER WITH
MARRIOTT HOTEL

Mon, Nov 2, 2020 1:07 pm

EMAIL #3: EMAIL TO SELF REGARDING MY TRIP TO STARBUCKS
LOCATED IN HERNDON, VA
Mon, Nov 2, 2020 9:15 am

EMAIL #4; EMAIL TO SELF REGARDING MY TRIP TO STARBUCKS
LOCATED IN RESTON, VA

Tue, Oct 27, 2020 9:45 pm

EMAIL #5: EMAIL TO SELF REGARDING ATTEMPTED FOOD
POISONING AND/OR FOOD CONTAMINATION AT STARBUCKS
LOCATED GATEHOUSE & GALLOWS, FALLS CHURCH, VA 22042
Sun, Sept. 6, 2020 5:44 pm

EMAIL #6: EMAIL TO SELF REGARDING FOOD POISONING AND/OR
FOOD CONTAMINATION AT STARBUCKS
Sun, Aug 16, 2020 11:40 am

EMAIL #7: CONFIDENTIAL EMAIL REGARDING FOOD POISONING
AND/OR FOOD CONTAMINATION Copy of Email Sent to Three District
Manager and the Reply from one District Manager

Sun, Nov 1, 2020 10:44 am

27
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 28 of 29 PagelD# 28

EMAIL #8: ALLEGED FOOD POSIONING AND/OR FOOD
CONTAMINATION AT STARBUCKS Copy of Email Sent to Kevin Johnson,
CEO, (failed attempt)

Tue, Oct 13, 2020 10:42 am

28
Case 1:20-cv-01409-AJT-TCB Document1 Filed 11/17/20 Page 29 of 29 PagelD# 29

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

Alexandria Division
DORA L. ADKINS
Plaintiff,
Vv. Civil Action No.:
STARBUCKS CORPORATION
Defendant.
CERTIFICATION

I declare under penalty of perjury that:

No attorney has prepared or assisted in the preparation of this document.

Dora L. Adkins
Name of Pro Se Party (Print or Type)
Executed on November 17, 2020 (Date)
OR

Dora L. Adkins

(Name of Attorney)

No Telephone Number

(Telephone Number of Attorney)

Prepared or assisted in preparation of this document.

 

Dora L. Adkins

Name of Pro Se Party (Print or Type)

y _——
Sona FL Mh Es

Signature of Pro Se Party (Print or Type)
Executed on November 17, 2020 (Date)

29
